UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 For quarter ended: June 30, 2014 Commission File No. 001-12575 UTAH MEDICAL PRODUCTS, INC. (Exact name of Registrant as specified in its charter) UTAH 87-0342734 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7043 South 300 West Midvale, Utah84047 Address of principal executive offices Registrant's telephone number:(801) 566-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and; (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of August 7, 2014: 3,739,000. UTAH MEDICAL PRODUCTS, INC. INDEX TO FORM 10-Q PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements Consolidated Condensed Balance Sheets as of June 30, 2014 and December 31, 2013 1 Consolidated Condensed Statements of Income for the three and six months ended June 30, 2014 and June 30, 2013 2 Consolidated Condensed Statements of Cash Flows forthe six months ended June 30, 2014 and June 30, 2013 3 Notes to Consolidated Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 6. Exhibits 18 SIGNATURES 19 PART I - FINANCIAL INFORMATION Item 1. Financial Statements UTAH MEDICAL PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS AS OF JUNE 30, 2, 2013 (in thousands) (unaudited) (audited) ASSETS JUNE 30, DECEMBER 31, Current assets: Cash $ $ Investments, available-for-sale 51 56 Accounts & other receivables, net Inventories Other current assets Total current assets Property and equipment, net Goodwill Other intangible assets Other intangible assets - accumulated amortization ) ) Other intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Current portion of notes payable Total current liabilities Notes payable Deferred tax liability - intangible assets Other long term liabilities - - Deferred income taxes Total liabilities Stockholders' equity: Preferred stock - $.01 par value; authorized - 5,000shares; no shares issued or outstanding - - Common stock - $.01 par value; authorized - 50,000 shares; issued - June 30, 2014, 3,742 shares andDecember 31, 2013, 3,743 shares 37 37 Accumulated other comprehensive income 16 Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ see notes to consolidated condensed financial statements 1 UTAH MEDICAL PRODUCTS, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, 2013 (in thousands, except per share amounts - unaudited) Three Months Ended Six Months Ended June 30, June 30, Sales, net $ Cost of goods sold Gross profit Operating expense Selling, general and administrative Research & development Total Operating income Other income (expense) Income before provision for income taxes Provision for income taxes Net income $ Earnings per common share (basic) $ Earnings per common share (diluted) $ Shares outstanding - basic Shares outstanding - diluted Other comprehensive income: Foreign currency translation net of taxesof $0 in all periods $ $ 19 $ $ ) Unrealized gain (loss) on investments net of taxes of ($0), $2, ($2) and $4 (0
